                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


JAMES LEOMA GADDY ET AL                                                     CIVIL ACTION

VERSUS                                                                      NO. 19-12926

TAYLOR SEIDENBACH, INC. ET AL                                               SECTION "L" (2)


                                      ORDER & REASONS


         Pending before the Court is Plaintiff’s Renewed Motion for Judgment as a Matter of Law.

R. Doc. 57. Considering the parties’ arguments and the applicable law, the Court now rules as

follows.

    I.      BACKGROUND

         Decedent, James Leoma Gaddy, filed a Petition for Damages against various defendants

on September 21, 2018 in the Civil District Court for the Parish of Orleans. R. Doc. 1 at ¶ 3. The

petition generally alleges that Gaddy was exposed to asbestos while working at International Paper

from 1948–1950 and in 1952, and while working as a chemical engineer at Ethyl Corporation’s

facility from 1955–1960. R. Doc. 1 at ¶ 4. Gaddy filed suit against a number of defendants,

including Taylor-Seidenbach, which is domiciled in Louisiana. R. Doc. 1 at ¶ 5. Gaddy is an

Arkansas resident. After Gaddy passed away in January 2018, his children were substituted as

Plaintiffs. R. Doc. 1 at ¶ 6.

         On September 25, 2019, Plaintiffs informed Ethyl that they had reached a settlement

agreement with Taylor-Seidenbach, the only remaining Louisiana defendant in the matter. R. Doc.

1 at ¶ 12. Accordingly, Ethyl Corporation, the only remaining defendant, filed a notice of removal

on diversity jurisdiction grounds, as Plaintiffs are citizens of Arkansas and Ethyl Corporation is a

                                                 1
citizen of Virginia. R. Doc. 1 at ¶ 14–15. Plaintiffs filed an emergency motion to remand on

October 3, 2019, but the Court denied this motion on October 4, 2019. R. Doc. 7.

          At the close of evidence, both parties made Rule 50 motions for judgment as a matter of

law regarding certain aspects of the case. Both motions were denied. Both sides gave closing

arguments on the morning of November 8, 2020, and the jury began deliberating. Later that day,

the jury returned a verdict in favor of Plaintiffs, finding Ethyl Corporation both negligent and

strictly liable, and awarding Plaintiffs $7,500,000.00 in general damages. 1 The jury also awarded

$250,661.45 in medical expenses. R. Doc. 50. The jury also found International Paper negligent

and strictly liable, and Owens-Illinois liable as a manufacturer of an unreasonably dangerous

product. Final judgment was entered on November 20, 2020 in favor of Plaintiffs against Ethyl

Corporation for $2,583,553.82, plus legal interest, which represented Ethyl’s share of liability after

accounting for the virile shares of International Paper and Owens-Illinois. R. Doc. 53.

    II.       PENDING MOTION

          Plaintiffs timely filed a renewed motion for judgment as a matter of law, arguing that the

jury’s finding of liability on the part of Owens-Illinois was erroneous. R. Doc. 57-1. Specifically,

Plaintiffs argue “the trial record contains no legally sufficient evidentiary basis upon which the

jury could reasonably rely to find either that James L. Gaddy, Ph.D. was exposed to an Owens-

Illinois product or that such an exposure substantially contributed to his mesothelioma.” R. Doc.

57-1 at 1.

          Plaintiffs argue that Ethyl had the burden of proving that Owens-Illinois was negligent or

strict liable for Dr. Gaddy’s mesothelioma. R. Doc. 57-1 at 3. Plaintiffs argue Ethyl failed to carry

this burden and note that Ethyl did not provide any evidence or trial exhibits bearing the name


          This award was comprised of $2,500,000.00 for physical pain and suffering, $2,500,000.00 for mental
          1

anguish, and $2,500,000.00 for loss of enjoyment of life. R. Doc. 50.

                                                       2
“Owens-Illinois” or “otherwise connect[ing] that company’s product to Dr. Gaddy.” R. Doc. 57-1

at 4. Plaintiffs explain that Defendants attempted to establish the presence of asbestos products at

International Paper while Dr. Gaddy worked there by introducing a sales record exhibit that

refenced a product called “Kaylo” sold by Owens Corning Fiberglass. R. Doc. 57-1 at 4. Plaintiffs

contend that Kaylo was manufactured and sold by both Owens Corning Fiberglass and Owens-

Illinois, which are “two distinct companies with distinct liability profiles” despite the similarity in

their names. R. Doc. 57-1 at 4 n. 1. Plaintiffs argue there is no evidence that a product sold by

Owens Corning Fiberglass should be attributed to Owens-Illinois. Plaintiffs aver that any

suggestion that such an attribution should be made was merely attorney speculation during closing

argument that “had absolutely no evidentiary basis and created nothing more than jury confusion.”

R. Doc. 57-1 at 5. Specifically, Plaintiffs argue that the only discussion linking Owens-Illinois

came during oral argument, when Ethyl’s attorney said:

        But if you think that other people were the sole cause, Owens-Illinois who made
        Kaylo, who used the company called Owens Corning to distribute the Kaylo, then
        you should find that there’s no strict liability.

Trial trans. at p. 991:17–21. According to Plaintiff, no other evidence presented at

trial   demonstrated    that    Owens     Corning       Fiberglass   distributed   asbestos     products

manufactured by Owens-Illinois. R. Doc. 73.

        Plaintiffs also contend that Susan Raterman’s testimony referencing Owens-Illinois is

insufficient to establish liability. R. Doc. 73 at 2–3. Susan Raterman testified that

Kaylo pipe      insulation     was    manufactured        by   Owens-Illinois      and   that     Kaylo

insulation was shipped to International Paper in the 1950s. However, she further testified

that she had no knowledge of where the pipe insulation went thereafter and accordingly could

not testify that Dr. Gaddy ever worked with Kaylo pipe while at International Paper. R. Doc. 73

at 3.
                                                    3
          Defendant opposes the motion. R. Doc. 86. Defendant argues that the evidence amply

demonstrates that the asbestos-containing products at International Paper were manufactured by

Owens-Illinois and distributed by Taylor Siedenbach. Defendant contends that Owens Corning

Fiberglass acted as a shipper or sales agent. No evidence was presented by Plaintiffs to prove that

any other manufacturer’s asbestos products were utilized at International Paper. Further, because

Dr. Gaddy testified to performing activities at International Paper that would have exposed him to

asbestos fibers, the jury reasonably found that Dr. Gaddy was exposed to Kaylo asbestos

manufactured by Owens-Illinois while employed there. R. Doc. 86 at 17.

          Defendant also argues that Plaintiffs should be estopped from disavowing their own

pleadings in seeking judgment as a matter of law. R. Doc. 86 at 12. Defendant explains that

Plaintiff sued Owens-Illinois and Taylor Seidenbach in order to secure venue in Orleans Parish.

Having done so, Defendant now accuses Plaintiffs of changing their position and “disavow[ing]

the evidence they created and secured” regarding Owens-Illinois’ manufacture of Kaylo products.

R. Doc. 86 at 15.

   III.      LAW & DISCUSSION

          A. Rule 50(b) Motion for Judgment as a Matter of Law

          Pursuant to Federal Rule of Civil Procedure 50(b), the movant may file a renewed motion

for judgment as a matter of law within 28 days after entry of judgment. Fed. R. Civ. P. 50(b). A

Rule 50(b) motion in a jury trial case is a “challenge to the legal sufficiency of the evidence

supporting the jury’s verdict.” Harrington v. Harris, 118 F.3d 359, 367 (5th Cir. 1997) (quoting

Hiltgen v. Sumrall, 47 F.3d 695, 699 (5th Cir. 1995)). The Fifth Circuit has noted that in deciding

a Rule 50(b) motion, the trial court “consider[s] all of the evidence, drawing all reasonable

inferences and resolving all credibility determinations in the light most favorable to the non-



                                                 4
moving party.” Brown v. Bryan County, OK, 219 F.3d 450, 456 (5th Cir. 2000). A judgment as a

matter of law should only be granted when “the evidence at trial points so strongly and

overwhelming in the movant’s favor that reasonable jurors could not reach a contrary conclusion.”

Omnitech Int'l Inc. v. Clorox Co. Inc., 11 F.3d 1316, 1323 (5th Cir. 1994).

        In Apache Deepwater, L.L.C. v. W&T Offshore, Inc., the Fifth Circuit discussed the

standard for a Rule 50(b) motion after a jury verdict:

       [O]ur standard of review with respect to a jury verdict is especially deferential. A
       party is only entitled to judgment as a matter of law on an issue where no reasonable
       jury would have had a legally sufficient evidentiary basis to find otherwise. In
       evaluating the evidence, this court credit[s] the non-moving party’s evidence and
       disregard[s] all evidence favorable to the moving party that the jury is not required
       to believe.
930 F.3d 647, 653 (5th Cir. 2019) (citations and quotations omitted). Thus, the Fifth Circuit has

made it clear that when a jury has rendered its verdict, that verdict should not be disturbed absent

strong, overwhelming evidence that shows a reasonable jury could not reach the opposite

conclusion.

        B. Discussion

       Having considered the parties’ arguments and the trial records, the Court declines to disturb

the jury’s finding of liability with respect to Owens-Illinois. Multiple witnesses, including Susan

Raterman and Dr. Richard Kradin, testified that Kaylo pipe was manufactured by a company called

Owens-Illinois. Trial trans. at 406:22–407:1; 525:19–21. Ms. Raterman testified that invoices

showed that International Paper received shipments of Kaylo pipe, and that she did not have any

evidence that International Paper received any other type of thermal insulating product during the

relevant time period. Id. at 406:18–21, 407:19–24. The jury apparently found this witness and

her testimony credible.




                                                 5
         Based on the foregoing, the evidence at trial could reasonably lead the jury to make the

following logical deductions: (1) Owens-Illinois manufactured Kaylo pipe covering; (2) Kaylo

pipe covering was shipped to International Paper in the early 1950s; (3) no company other than

Owens-Illinois manufactured Kaylo pipe that was delivered to International Paper during the

relevant time period; and (4) Dr. Gaddy worked for International Paper in a capacity that would

have caused him to be exposed to substantial amounts of Kaylo pipe covering. Accordingly, the

jury could reasonably conclude that any asbestos-exposure Dr. Gaddy sustained while at

International Paper was caused by a product manufactured by Owens-Illinois.

         To the extent Plaintiffs want to argue that another company’s asbestos-containing products

were used at International Paper, they should have done so at trial. While at International Paper,

Dr. Gaddy performed work as a pipefitter’s helper that the jury reasonably concluded would

have exposed him to asbestos dust. Id. at 145:13–15. Because the evidence at trial revealed that

the asbestos-containing products at International Paper were manufactured by Owens-Illinois, the

Court does not conclude that the jury’s finding was so lacking in an evidentiary basis as to warrant

judgment as a matter of law on this issue.

   IV.      CONCLUSION

         For the foregoing reasons,

IT IS ORDERED that Plaintiffs’ Renewed Motion for Judgment as a Matter of Law, R. Doc.

57, is DENIED.

         New Orleans, Louisiana this 4th day of March, 2020.



                                                                        __________________
                                                                           Eldon E. Fallon
                                                                      United States District Judge



                                                 6
